Citation Nr: 0330599	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  95-22 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for residuals of inguinal 
hernia repair, a skin disability, kidney stones, chronic 
sinusitis and an eye disability manifested by blurred vision 
with closed tear ducts.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel







INTRODUCTION

The veteran served on active duty from April 1948 to April 
1976.

This issues on appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In December 1999 the Board of Veterans' Appeals (Board) 
granted service-connection for diabetes mellitus and denied 
as not well-grounded the issues of entitlement to service 
connection for residuals of inguinal hernia repair, a skin 
disability, kidney stones, chronic sinusitis and an eye 
disability manifested by blurred vision with closed tear 
ducts.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).

In March 2001 the CAVC vacated that part of the December 
1999 decision wherein the Board denied as not-well-grounded 
the issues of entitlement to service connection for 
residuals of inguinal hernia repair, a skin disability, 
kidney stones, chronic sinusitis and an eye disability 
manifested by blurred vision with closed tear ducts.  The 
case was remanded to the Board for compliance with the 
directives that were specified by the CAVC's order. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

Following a comprehensive review of the record the Board 
notes that the issues on appeal remain unresolved, 
clinically.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The record lacks an adequate medical opinion by appropriate 
medical specialists.  VA has a statutory duty to assist the 
veteran in the development of facts pertinent to his claim.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 31.02, 3.156(a), and 
3.326(a)).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matters that the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should make arrangements 
to afford the veteran a VA authorized 
private fee basis examination by a 
specialist in internal medicine at a 
location convenient to the veteran in or 
near Clovis, Texas to determine the 
nature, extent of severity, etiology and 
date of approximate onset of his right 
and left inguinal hernias requiring 
corrective surgery following separation 
from active service.  (The veteran and 
his representative should be consulted 
in order to obtain a convenient place 
for an examination.)  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The medical specialist 
must annotate the examination report 
that the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  
Following a comprehensive review of the 
record the examiner should express an 
opinion as to whether it is at least as 
likely as not that bilateral inguinal 
hernias are due to service, or if pre-
existing service were aggravated 
thereby.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  The VBA AMC should make the 
necessary arrangements to afford the 
veteran a VA authorized private fee 
basis examination by a specialist in 
dermatology at a location convenient to 
the veteran in or near Clovis, Texas for 
the purpose of determining the nature, 
extent of severity and etiology of any 
skin disability(ies), that may be 
present.  (The veteran and his 
representative should be consulted in 
order to obtain a convenient place for 
an examination.)  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must be requested to annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  

Following a comprehensive review of the 
record the examiner should comment as to 
whether any skin disability(ies) found 
on examination, is/are at least as 
likely as not causally related to 
service, including exposure to Agent 
Orange, or if pre-existing service 
was/were aggravated thereby.  The 
medical specialist should provide a 
rationale for all opinions and 
conclusions expressed

4.  The VBA AMC should make the 
necessary arrangements to afford the 
veteran a VA authorized private fee 
basis examination by a specialist in 
genitourinary diseases (urologist) at a 
location convenient to the veteran in or 
near Clovis, Texas to determine the 
nature, extent of severity, and etiology 
of his kidney stones manifested in part 
by elevated uric acid levels.  (The 
veteran and his representative should be 
consulted in order to obtain a 
convenient place for an examination.)  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The medical specialist must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  

Following a comprehensive review of the 
record the examiner should comment as to 
whether it is at least as likely as not 
that the veteran's kidney stones had 
their onset in active service, or if 
pre-existing service, was/ware 
aggravated thereby.  The medical 
specialist should provide a rationale 
for all opinions and conclusions 
expressed.

5.  The VBA AMC should make the 
necessary arrangements to afford the 
veteran a VA authorized private fee 
basis examination by a specialist in 
ear, nose and throat diseases at a 
location convenient to the veteran in or 
near Clovis, Texas to determine the 
nature, extent of severity, and etiology 
of sinusitis.  (The veteran and his 
representative should be consulted in 
order to obtain a convenient place for 
an examination.)  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the examination report 
that the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  

Following a comprehensive review of the 
record the examiner should comment as to 
whether the veteran's chronic sinusitis, 
if found, is at least as likely as not 
causally related to active service, or 
if pre-existing service was aggravated 
thereby.  The medical specialist should 
provide a rationale for all opinions and 
conclusions expressed.

6.  The VBA AMC should make the 
necessary arrangements to afford the 
veteran a VA authorized private fee 
basis eye examination by an 
ophthalmologist at a location convenient 
to the veteran in or near Clovis, Texas 
to determine determining the nature, 
extent and etiology of any eye 
disability(ies) manifested by blurred 
vision and blocked tear ducts as opposed 
to congenital, developmental or 
refractive error eye anomalies that may 
be present.  (The veteran and his 
representative should be consulted in 
order to obtain a convenient place for 
an examination.)  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The medical specialist 
must annotate the examination report 
that the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  
Following a comprehensive review of the 
record the examiner should comment as to 
whether the veteran's eye disability 
manifested by blurred vision and blocked 
tear ducts, if found, is at least as 
likely as not causally related to active 
service including exposure to Agent 
Orange, or if pre-existing active 
service, was aggravated thereby.  The 
medical specialist should provide a 
rationale for all opinions and 
conclusions expressed.

7.  Thereafter, the VBA AMC should 
review the claims file to ensure that 
the above requested development has been 
completed in its entirety.  In 
particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  See 
Stegall v. West , 11 Vet. App. 268 
(1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
readjudicate the appellant's claims of 
entitlement to service connection for 
residuals of inguinal hernia repair, a 
skin disability, kidney stones, chronic 
sinusitis and an eye disability 
manifested by blurred vision with closed 
tear ducts.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims on appeal.  
38 C.F.R. § 3.655 (2002).  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


